United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
         IN THE UNITED STATES COURT OF APPEALS 30, 2007
                                              July
                  FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk


                               No. 06-61113
                             Summary Calendar



ALEXANDRE RYBAKOV,

                                         Petitioner,

v.

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                         Respondent.




                     Petition for Review of an Order of
                     the Board of Immigration Appeals
                              No. A76 135 441




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*
     Alexandre Rybakov has filed a petition for review of a final order of the
Board of Immigration Appeals (“BIA”) affirming the denial of his motion to



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61113

reopen his deportation proceeding. Rybakov was ordered removed in absentia
on February 1, 1999, when he failed to appear for his removal hearing. He ar-
gues that he did not receive notice of the hearing and that his counsel rendered
ineffective assistance.
      Rybakov’s argument that he did not receive notice of the hearing is belied
by the record. He was personally served with a notice to appear, which included
his address, and was warned in his native language that he was required to keep
the immigration court apprised of his address and was told of the consequences
of failing to do so. Two hearing notices were mailed to Rybakov, and neither of
them was returned to the immigration court as undeliverable. Rybakov admits
that he moved to Michigan shortly after he was served with the notice to appear,
but the record is devoid of any notice from Rybakov regarding his change of
address. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002). Be-
cause Rybakov was informed of his duty to provide the immigration court with
his address but failed to do so, he was not entitled to notice of the hearing.
8 U.S.C. § 1229a(b)(5)(B).
      Rybakov’s argument that he received ineffective assistance of counsel
likewise fails; he did not establish that his counsel’s actions prejudiced him. See
Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).
      The BIA did not abuse its discretion in denying the motion to reopen. See
id.; United States v. Estrada-Trochez, 66 F.3d 733, 735-36 (5th Cir. 1995). Ac-
cordingly, the petition for review is DENIED.




                                        2